ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Mustafa Khamosh Group                        )          ASBCA No. 60120
                                             )
Under Contract No. W912PB-15-P-3154          )

APPEARANCE FOR THE APPELLANT:                           Mr. Mustafa Wali
                                                         Chief Executive Officer

APPEARANCES FOR THE GOVERNMENT:                         Raymond M. Saunders, Esq.
                                                         Army Chief Trial Attorney
                                                        CPT Meghan E. Mahaney, JA
                                                         Trial Attorney

                                 ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated:     MAY 0 2 2016


                                                 f'   MARK N. STEMPLER
                                                      Administrative Judge
                                                      Acting Chairman
                                                      Armed Services Board
                                                      of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60120, Appeal of Mustafa Khamosh
Group, rendered in conformance with the Board's Charter.

      Dated:



                                                      JEFFREY D. GARDIN
                                                      Recorder, Armed Services
                                                      Board of Contract Appeals